Citation Nr: 0328920	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran served on active duty from October 1988 to August 
1990. 

The RO denied the veteran's initial claim of entitlement to 
service connection for a psychiatric disorder in April 1991.  
The veteran attempted to reopen the claim in February 1997; 
the RO declined to reopen the claim, based on the lack of new 
and material evidence.

In November 2000, the RO received the veteran's claim of 
entitlement to service connection for PTSD; the stressor 
alleged by the veteran was an automobile accident in service.  
In a September 2001 rating decision, the RO denied the claim.  
[The RO treated the claim of entitlement to service 
connection for PTSD as separate and distinct from the 
previously-denied claim of entitlement to service connection 
for a psychiatric disability and did not require the 
submission of new and material evidence.]  The veteran 
disagreed with the September 2001 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in October 2002.  

The veteran testified at a personal hearing which was chaired 
by the undersigned Veterans Law Judge in Washington, D.C. in 
April 2003.  The transcript of the hearing has been 
associated with the veteran's VA claims folder.

Other issues not currently on appeal

As noted above, the veteran claims that he has PTSD as a 
result of an automobile accident in service.  In his notice 
of disagreement and in subsequent statements, the veteran has 
claimed that he suffers from depression or a dysthymic 
disorder as a result of his in-service automobile accident.  
During his April 2003 hearing, the veteran maintained that he 
incurred residuals of a head injury [claimed as cranio 
cerebral trauma with post-traumatic cerebral edema] as well 
as headaches, a cervical spine injury, a thoracic spine 
injury, a contusion of the inguen and psychogenic amnesia as 
a result of an automobile accident in service.  
The veteran also contended that he now suffers from a 
cardiovascular disorder as a result of his claimed PTSD, or 
as a result of the in-service accident.    

The Board notes that claims of entitlement to service 
connection for headaches, residuals of a head injury and a 
psychiatric disorder other than PTSD were denied in an April 
1991 rating decision.  The veteran attempted to reopen the 
claim of entitlement to service connection for residuals of a 
head injury in February 1997, but the RO denied the request 
due to the absence of new and material evidence.  

Based on the veteran's recent statements, it appears that he 
is requesting that his claims of entitlement to service 
connection for headaches, residuals of a head injury and a 
psychiatric disorder other than PTSD be reopened.  Those 
claims are referred to the RO for appropriate action.  In 
addition, original claims of entitlement to service 
connection for a back disorder, psychogenic amnesia and a 
cardiovascular disorder are referred to the RO for 
appropriate action. 


REMAND

During his April 2003 hearing, the veteran identified the 
possible existence of VA treatment records pertinent to a 
diagnosis of PTSD that are not already of record.  Although 
the veteran was granted an additional 60 days to submit the 
reports, no such evidence was submitted.  A March 2003 letter 
from Dr. H.H. refers to a cardiovascular disorder and a sleep 
disorder, but does not refer to a psychiatric disorder.  
However, medical records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, notwithstanding the veteran's failure to 
submit such records, it is incumbent on VA to obtain any such 
records and associate them with the veteran's claims folder.

The veteran and his representative also identified a mistake 
in setting forth the veteran's Social Security number in 
numerous VA records, to include various correspondence from 
the RO, the September 2001 rating decision, the September 
2002 SOC, and as improperly corrected on the veteran's Form 
DD-214, the April 1991 rating decision and on his February 
1991 and November 2000 claims.  The veteran's representative 
expressed her concern that service medical records pertinent 
to the veteran's claim may have been filed under the 
incorrect Social Security number.  The Board additionally 
observes that the veteran's last name has been misspelled in 
certain VA records.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should contact the veteran through his 
representative
 in order to clarify what issues he wishes to 
pursue.  Any such issues so identified should be 
appropriately developed, keeping in mind that some 
or all of the issues raised by the veteran may be 
inextricably intertwined. 

2.  VBA should undertake all necessary 
development to obtain and associate with 
the veteran's VA claims folder all 
pertinent VA records not already 
obtained.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified.

3.  VBA should attempt to obtain service 
medical records for the veteran filed 
under both variations of the veteran's 
Social Security number appearing in the 
record.  If no additional records are 
available or the search under either 
number yields negative results, that fact 
should be noted in the claims file and 
the veteran and his representative should 
be so notified.

4. VBA should then review the evidence of 
record and readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD, as well as any other 
claims then before it.  If the claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board. 
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

